— Order and judgment unanimously reversed, on the law, without costs, and new trial granted solely on the issue of damages. Memorandum: Defendant Board of Education of the City of Buffalo in its brief concedes that the jury erred in reporting its verdict with respect to damages, but argues that the court erred in recomputing the verdict. We agree. However, a new trial on all issues is not required. No claim is made that the jury erred in reporting its findings of liability and comparative negligence and these findings are amply supported by the record. A new trial is, therefore, required only on the issues of damages.
We have considered defendant’s other contentions and find them to be without merit. (Appeal from order and judgment of Supreme Court, Erie County, Cicoria, J. — correct verdict.) Present — Callahan, J. P., Doerr, Green, Lawton and Schnepp, JJ.